     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 1 of 61




 1   Daniel Johnson Jr. (Bar No. 57409)
     Mario Moore (Bar No. 231644)
 2   Robert G. Litts (Bar No. 205984)
     DAN JOHNSON LAW GROUP, LLP
 3   400 Oyster Point Blvd., Suite 321
     South San Francisco, CA 94080
 4   Telephone: (415) 604-4500
     dan@danjohnsonlawgroup.com
 5   mario@danjohnsonlawgroup.com
     robert@danjohnsonlawgroup.com
 6
     Attorneys for Defendant
 7   UNITED MICROELECTRONICS CORPORATION

 8
                                UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10

11
     MICRON TECHNOLOGY, INC.,                 Case No. 3:17-CV-06932-MMC
12
                   Plaintiff,                 DECLARATION OF JOHN BERG IN
13                                            SUPPORT OF UNITED
            v.                                MICROELECTRONICS CORPORATION’S
14                                            MOTION TO DISMISS MICRON
     UNITED MICROELECTRONICS                  TECHNOLOGY, INC.’S FIRST AMENDED
15   CORPORATION, FUJIAN JINHUA               COMPLAINT FOR LACK OF PERSONAL
     INTEGRATED CIRCUIT CO., LTD.,            JURISDICTION
16   and DOES 1-10,
                                              Judge:                Hon. Maxine M. Chesney
17                 Defendants.                Courtroom:            7 – 19th Floor
                                              Hearing date:
18                                            Hearing time:

19                                            FAC Filed:            February 8, 2019

20

21

22                                   REDACTED VERSION

23

24

25

26

27

28

                                            -1-
     DECLARATION OF JOHN BERG                                 CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 2 of 61




 1   I, John Berg, declare as follows:

 2   I.     BACKGROUND AND QUALIFICATIONS

 3          1.      I have been retained by Dan Johnson Law Group LLP, counsel for Defendant

 4   United Microelectronics Corporation (“UMC” or “Defendant”), as an expert on dynamic random-

 5   access memory (“DRAM”) design and semiconductor processing. I have been asked to provide

 6   expert opinion testimony to the Court regarding the contention of Micron Technology, Inc.

 7   (“Micron”) and its expert, David Liu, Ph.D., that the following patents and published patent

 8   applications, which are assigned to United Microelectronics Corporation (“UMC”) and/or Fujian

 9   Jinhua Integrated Circuit Co., Ltd. (“Jinhua”), were “based on” or “derived from” Micron trade

10   secrets:

11          •       U.S. Patent No. 9,679,901 (“’901 Patent”) (attached to the Declaration of Douglas

12                  L. Clark in Support of Micron’s Supplemental Opposition to UMC’s Motion to

13                  Dismiss (“Clark Decl.”) as Exhibit 33);

14          •       U.S. Patent No. 9,773,790 (“’790 Patent”) (attached to the Clark Decl. as Exhibit

15                  35);

16          •       U.S. Patent No. 9,859,283 (“’283 Patent”) (attached to the Clark Decl. as Exhibit

17                  38);

18          •       U.S. Patent No.` 9,929,162 (“’162 Patent”) (attached to the Clark Decl. as Exhibit

19                  36);

20          •       U.S. Patent No. 9,960,167 (“’167 Patent”) (attached to the Declaration of Robert

21                  G. Litts in Support of Defendant United Microelectronics Corporation’s Reply to

22                  Plaintiff Micron Technology, Inc.’s Opposition to Motion to Dismiss (“Litts

23                  Decl.”) as Exhibit 1);

24          •       U.S. Patent No. 10,062,700 (“’700 Patent”) (attached to the Declaration of Marcus

25                  Quintanilla in Support of Micron’s Opposition to Jinhua’s Motion to Dismiss

26                  (“Quintanilla Decl.”) as Exhibit 11);

27          •       U.S. Patent App. Publication No. 2018/0076205 (“’205 Publication”) (attached to

28                  the Quintanilla Decl. as Exhibit 15);

                                                    -2-
     DECLARATION OF JOHN BERG                                      CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 3 of 61




 1          •       U.S. Patent App. Publication No. 2018/0108563 (“’563 Publication”) (attached to

 2                  the Clark Decl. as Exhibit 34);

 3          •       U.S. Patent App. Publication No. 2018/0190538 (“’538 Publication”) (attached to

 4                  the Quintanilla Decl. as Exhibit 12);

 5          •       U.S. Patent App. Publication No. 2018/0190657 (“’657 Publication”) (attached to

 6                  the Quintanilla Decl. as Exhibit 14); and

 7          •       U.S. Patent App. Publication No. 2018/0197863 (“’863 Publication”) (attached to

 8                  the Quintanilla Decl. as Exhibit 13).

 9   I will herein refer to these patents collectively as the “UMC/Jinhua Patents.” I base the opinions

10   contained in this declaration on my education and professional experience in the semiconductor

11   industry, and on my study of the following documents and information: the UMC/Jinhua Patents;

12   other issued patents and published patent applications relating to DRAM design and

13   semiconductor processing technology; reverse-engineering reports prepared by non-party

14   companies such as Chipworks Inc. (“Chipworks”) and TechInsights Inc. (“TechInsights”);

15   materials relating to DRAM design and semiconductor processing technology prepared by non-

16   party semiconductor manufacturing equipment vendors such as Applied Materials, Inc., known as

17   AMAT, and Tokyo Electron Ltd., known as TEL; Plaintiff Micron Technology, Inc.’s

18   Supplemental Opposition to Defendant United Microelectronics Corporation’s Motion to Dismiss

19   for Lack of Personal Jurisdiction (“First Micron Opposition”); the Declaration of David Liu, Ph.D.

20   In Support of Micron Technology, Inc.’s Supplemental Opposition to United Microelectronics

21   Corporation’s Motion to Dismiss for Lack of Personal Jurisdiction, dated August 12, 2018 (“First

22   Liu Declaration”); Plaintiff Micron Technology, Inc.’s Opposition to Defendant Fujian Jinhua

23   Integrated Circuit Co., Ltd.’s Motion to Dismiss for Insufficient Service of Process and for Lack

24   of Personal Jurisdiction (“Second Micron Opposition”); the Declaration of David Liu, Ph.D. In

25   Support of Micron Technology, Inc.’s Opposition to Fujian Jinhua Integrated Circuit Co. Ltd.’s

26   Motion to Dismiss for Lack of Personal Jurisdiction, dated October 15, 2018 (“Second Liu

27   Declaration”); Plaintiff Micron Technology, Inc.’s Opposition to Defendant United

28   Microelectronics Corporation’s Motion to Dismiss Plaintiff’s First Amended Complaint (“Third

                                                      -3-
     DECLARATION OF JOHN BERG                                       CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 4 of 61




 1   Micron Opposition”); the Declaration of David Liu, Ph.D. In Support of Plaintiff’s Opposition to

 2   Defendant United Microelectronics Corporation’s Motion to Dismiss Plaintiff’s First Amended

 3   Complaint, dated March 8, 2019 (“Third Liu Declaration”); and, the following documents cited by

 4   and relied on by Dr. Liu in his three declarations, which I will herein refer to collectively as the

 5   “Micron/Elpida Process Documents”:

 6          •       Micron DRAM 90 Series (25nm) Process Traveler (“Micron 90 Series Traveler”)

 7                  (attached to the Clark Decl. as Exhibit 39)

 8          •       Micron DRAM 100 Series (20nm) Process Traveler (“Micron 100 Series Traveler”)

 9                  (attached to the Clark Decl. as Exhibit 40)

10          •       Elpida 20nm Process Flow Document (“Elpida Process Document”) (attached to

11                  the Clark Decl. as Exhibit 41)

12          •       Micron Design Rules for DR25nm (“Micron Design Rules”) (attached to the Clark

13                  Decl. as Exhibit 42)

14   The statements in this declaration are made based upon my own personal knowledge, except where

15   otherwise permitted as an expert witness. If called to testify as a witness, I would testify as to the

16   statements and opinions set forth herein.

17   II.    BACKGROUND AND QUALIFICATIONS

18          2.      I am currently an expert consultant in the area of semiconductor design and

19   manufacturing. Since 2010, I have performed this work as a Principal at Berg-Attenborough, Inc.,

20   a consulting firm that provides technical consulting and expert witness services to semiconductor

21   companies and law firms. My work as an expert consultant has included developing multi-chip

22   modules that incorporate memory devices such as dynamic random-access memory (“DRAM”)

23   and flash memory, as well as performing device analysis and testing using scanning electron

24   microscope (“SEM”) technology. In addition to my work as an expert consultant, I have over 35

25   years of experience as an executive and as an engineer in the semiconductor industry. I obtained

26   a Bachelor of Science degree in Physics from the Massachusetts Institute of Technology in 1980,

27   and I am currently a candidate for a Master of Science degree in Electrical Engineering at the

28   University of California, Berkeley, where I am focusing on analog CMOS circuit design,

                                                      -4-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 5 of 61




 1   simulation, modeling, and processing. A curriculum vitae of my educational background and

 2   professional experience is attached hereto as Exhibit 1.

 3   III.   SUMMARY OF OPINIONS

 4   3.     Based upon my study of the First Micron Opposition, the Second Micron Opposition, and

 5   the Third Micron Opposition, it is my understanding that Micron has alleged that “UMC …

 6   purposefully directed its misconduct at the U.S. by seeking and obtaining patents based on

 7   Micron’s stolen technology.” More specifically, it is my understanding that Micron has alleged

 8   that “[s]tarting in September 2016, and publishing in late 2017, UMC and Jinhua have been

 9   applying for and obtaining patents based on Micron’s trade secrets.” It is also my understanding

10   that Micron has further alleged that “[m]any of the UMC/Jinhua Patent Filings describe

11   technologies from Micron’s stolen trade secrets …,” and that “[g]iven the short period of time

12   from when UMC and Jinhua commenced working on the UMC/Jinhua DRAM Project and the

13   priority dates of the UMC/Jinhua Patent Filings, … Defendants did not and could not have

14   independently developed the DRAM in the UMC/Jinhua Patent filings.”

15   4.     Additionally, based upon my study of the First Liu Declaration, the Second Liu

16   Declaration, and the Third Liu Declaration, it is my understanding that Dr. Liu has asserted that

17   “it is highly likely that the disclosures and purported inventions set forth in the [UMC/Jinhua

18   Patents] were derived from or based on Micron’s Confidential DRAM Technology ..,” and that “it

19   is highly unlikely that UMC/Jinhua independently developed the subject matter described in the

20   [UMC/Jinhua Patents].” It is also my understanding that the only evidence cited by Dr. Liu in

21   support of his opinions is the UMC/Jinhua Patents and the Micron/Elpida Process Documents. It

22   is my understanding that Dr. Liu has not, however, asserted that the UMC/Jinhua patents were

23   “derived from” or “based on” Micron trade secrets, only that they were “derived from” or “based

24   on” “Micron’s Confidential DRAM Technology,” which Dr. Liu defines as Micron’s “confidential

25   information relating to its DRAM devices and processes.” Likewise, it is my understanding that

26   Dr. Liu has not asserted that the portions of the Micron/Elpida Process Documents cited in his

27   three declarations constitute Micron trade secrets. A close review of the First Liu Declaration, the

28

                                                     -5-
     DECLARATION OF JOHN BERG                                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 6 of 61




 1   Second Liu Declaration, and the Third Liu Declaration indicates that Dr. Liu never uses the words

 2   “trade secret” anywhere in any of his declarations.

 3   5.     I have been informed by counsel that a “trade secret” is information that derives

 4   “independent economic value” from not being generally known to the public or to other persons

 5   who can obtain economic value from its disclosure or use, and that is the subject of reasonable

 6   efforts to maintain its secrecy. I have also been informed by counsel that information cannot

 7   qualify for trade secret protection if it is “readily ascertainable” by proper means by a person in

 8   the industry without significant difficulty, effort, or expense. Furthermore, I have been informed

 9   by counsel that information is “readily ascertainable” if it is available in trade journals, reference

10   books, published materials, or commercially available products through reverse engineering.

11   Based upon this understanding of the meaning of a “trade secret,” it is my opinion that none of the

12   UMC/Jinhua Patents are “based on,” are “derived from,” or “describe” any Micron trade secrets.

13   6.     In particular, in my opinion, none of the features identified by Dr. Liu in his three

14   declarations as being both allegedly disclosed in the cited portions of the Micron/Elpida Process

15   Documents, and allegedly “very similar” to the process technology described in the UMC/Jinhua

16   Patents, are entitled to trade secret protection because those features are either generally known to

17   the public, or readily ascertainable by proper means by a person in the industry without significant

18   difficult, effort, or expense. The sources of public information from which these features are

19   “generally known” or “readily ascertainable” include commercially available DRAM products

20   which can be reverse-engineered using techniques that are well-known in the semiconductor

21   industry, completed reverse-engineering reports available from companies such as Chipworks and

22   TechInsights, materials relating to DRAM design and semiconductor processing technology

23   prepared by semiconductor manufacturing equipment vendors such as AMAT and TEL for the

24   benefit of customers who use their equipment, articles from various publications and industry

25   associations, and patents and published patent applications from DRAM manufacturers including

26   not only Micron but also Elpida Memory, Inc. (“Elpida”), Samsung Electronics Co., Ltd.

27   (“Samsung”), Hynix Semiconductor Inc. (“Hynix”), and others.

28

                                                      -6-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 7 of 61




 1          7.      Based upon my analysis of the Micron/Elpida Process Documents, the Micron 90

 2   Series Traveler provides information regarding Micron’s 25nm DRAM products (Micron 90 Series

 3   Traveler at 1); the Micron 100 Series Traveler provides information regarding Micron’s 20nm

 4   DRAM products (Micron 100 Series Traveler at 1); the Elpida Process Document provides

 5   information regarding Elpida’s 25nm DRAM products (Elpida Process Document at 1); and, the

 6   Micron Design Rules provide information regarding Micron’s 25nm DRAM products (Micron

 7   Design Rules at 1). According to information from TechInsights, Micron and Elpida released their

 8   25nm DRAM products at the end of 2013, and they released their 20nm DRAM products at the

 9   end of 2014. (TechInsights DRAM Technology/Products Roadmap, August 2018 (“TechInsights

10   2018 Roadmap”), attached to the Litts Decl. as Exhibit 2, at 2). Therefore, based upon my review

11   of Micron’s Complaint, which alleges that UMC developed and set into motion a plan to

12   misappropriate Micron trade secrets sometime in 2015, the semiconductor industry had access to

13   commercially available DRAM products that incorporate the technologies described in the

14   Micron/Elpida Process Documents, including the features identified by Dr. Liu in his three

15   declarations, prior to any alleged wrongdoing in this case. Additionally, the features identified by

16   Dr. Liu are described in numerous patents and published patent applications dating back at least

17   as far as 2009. Furthermore, the features identified by Dr. Liu relating to “double patterning”

18   process steps are described in materials prepared by semiconductor manufacturing equipment

19   vendors and provided to customers who use their equipment.

20   IV.    REVERSE-ENGINEERING

21          8.      Reverse-engineering of competitors’ products has become standard practice in the

22   semiconductor industry, including in the DRAM industry, and it provides a remarkable level of

23   detail with respect to the design and manufacture of commercially available semiconductor

24   products. There are two general categories of reverse-engineering for semiconductor devices:

25   circuit extraction and process analysis. (Torrance and James, “Reverse Engineering in the

26   Semiconductor Industry,” IEEE 2007 Custom Integrated Circuits Conference, pp. 429-436 (“2007

27   IEEE Paper”), attached as Exhibit 3 to the Litts Decl., at 429). Circuit extraction involves

28   delayering a semiconductor device to obtain samples of the device at each metal and transistor

                                                     -7-
     DECLARATION OF JOHN BERG                                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 8 of 61




 1   level; imaging the device using equipment such as a scanning electron microscope (“SEM”);

 2   annotating the images by identifying all electronic components, interconnect layers, contacts, and

 3   vias; and developing circuit schematics based upon the annotated images. (2007 IEEE Paper at

 4   431-435). The following images show steps in the circuit extraction process:

 5

 6

 7

 8

 9

10

11
                SEM Image                    Image Annotation                    Schematic
12
     (2007 IEEE Pater at 433-434). Process analysis involves obtaining plan-view and cross-sectional
13
     images of the device using equipment such as a SEM, a scanning capacitance microscope
14
     (“SCM”), or a transmission electron microscope (“TEM”); determining the material composition
15
     of the device using techniques such as energy-dispersive x-ray analysis, ion mass spectrometry, or
16
     Auger analysis; and determining the layout, structure, and material composition of the device, as
17
     well as the process steps used to manufacture the device, based upon the images and material
18
     analysis. (2007 IEEE Pater at 434-436). The following are examples of the types of images used
19
     in process analysis:
20

21

22

23

24

25

26

27
                    SEM (Plan-view)                             SEM (Cross-sectional)
28

                                                    -8-
     DECLARATION OF JOHN BERG                                       CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 9 of 61




 1

 2

 3

 4

 5

 6

 7

 8                TEM (Cross-sectional)                        SCM (Cross-sectional)

 9   (2007 IEEE Pater at 435-436). Notably, the device layout, structure, material composition, and

10   manufacturing process can be determined through analysis of SEM and TEM images in

11   combination with energy-dispersive x-ray analysis, ion mass spectrometry, or Auger analysis, and

12   the doping structure of features such as transistor source and drain regions and gates can be

13   determined through analysis of SCM images. (2007 IEEE Pater at 435-436). Using a combination

14   of these techniques, the entire layout, structure, and material composition of a DRAM device, and

15   the entire process flow used to manufacture the device, can be determined. (2007 IEEE Pater at

16   431-436). While this process may seem complicated to those outside of the semiconductor

17   industry, reverse-engineering has become a mandatory practice for all device manufactures, who

18   in the case of DRAM manufacturers typically reverse-engineer a new product from a competitor

19   within a year of its release.

20   9.      The Micron/Elpida Process Documents themselves are replete with SEM and TEM images

21   demonstrating that the information contained therein is readily ascertainable through reverse-

22   engineering. The following examples are taken from the Micron 90 Series Traveler:

23

24

25

26

27

28

                                                    -9-
     DECLARATION OF JOHN BERG                                      CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 10 of 61




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -10-
     DECLARATION OF JOHN BERG                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 11 of 61




 1   (Micron 90 Series Traveler at pages 9, 14, 32, 67, 106, 136, 168, and 200). Even greater detail is

 2   provided in commercial reverse-engineering reports, as demonstrated by the following SEM and

 3   TEM images that were included in a Chipworks reverse-engineering report for a commercially

 4   available Micron Technology 2y nm GDDR5X SDRAM device:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20   (Chipworks Micron Technology 2y nm GDDR5X SDRAM Process (“Chipworks Micron 2y
21   Report”), attached as Exhibit 4 to the Litts Decl., at 9, 15, 16, and 18). The entire layout, structure,
22   and material composition of Micron’s commercially available DRAM products, as well as the
23   process flow for manufacturing those products, can be readily ascertained from this type of
24   commercial reverse-engineering report.
25   V.     PATENTS, PUBLISHED PATENT APPLICATIONS, AND ARTICLES
26          10.     The DRAM technology at issue in this case is generally referred to as one-
27   transistor, one-capacitor (1T1C) DRAM. This technology was invented by Robert H. Dennard,
28   Ph.D. of International Business Machines Corporation (“IBM”) and patented in U.S. Patent No.

                                                      -11-
     DECLARATION OF JOHN BERG                                           CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 12 of 61




 1   3,387,286 (“’286 1T1C Patent”) (attached as Exhibit 5 to the Litts Decl.), which was filed on July

 2   14, 1967 and issued on June 4, 1968. The revolutionary advancement of the ’286 1T1C Patent

 3   was the use of memory cells 10 comprising a single transistor 12 and a single capacitor 14, as

 4   shown in Fig. 1 of the patent:

 5

 6

 7

 8

 9

10

11

12

13

14

15   Read and write operations are performed in cycles and are controlled by word line drivers 20, and

16   by bit line drivers and sense amplifiers 22. (’286 1T1C Patent at 4:1-5). The word line drivers 20

17   are connected to the gates 12G of the transistors 12 in the memory cells 10 by word lines 24 (’286

18   1T1C Patent at 4:48-52), the bit line drivers and sense amplifiers 22 are connected to the source

19   terminals 12S of the transistors 12 by bit lines 26 (’286 1T1C Patent at 4:56-61), and the capacitors

20   14 which store information are connected to the drain terminals 12D of the transistors 12 (’286

21   1T1C Patent at 3:44-48). Read operations involve applying signals from the word line driver 20

22   to the transistor gates 12G via the appropriate word line 24, causing signals representative of stored

23   information to be transmitted from the capacitors 14 to the bit line driver and sense amplifier 22

24   via the bit lines 26. (’286 1T1C Patent at 4:48-73). Write operations, which immediately follow

25   read operations, involve applying signals from the bit line driver and sense amplifier 22, with the

26   signal from the word line driver 20 still being applied to the transistor gates 12G via the word lines

27   24, causing either the same information or new information to be stored in the capacitors 14. (’286

28   1T1C Patent at 4:74-5:24). After a read-write cycle, the signal applied to a particular transistor

                                                     -12-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 13 of 61




 1   gate 12G by the word line driver 20 via a word line 24 is terminated, thus causing a charge (or lack

 2   of charge) representing binary information to be stored in the capacitor 14 until the next read-write

 3   cycle for that particular memory cell 10. (’286 1T1C Patent at 5:24-30). This same circuit design

 4   has been used in virtually every commercial DRAM device ever manufactured since the invention

 5   of the technology more than fifty years ago.

 6          11.     While the circuit design and method of operation of DRAM devices has not

 7   changed since the technology was invented in the 1960s, its layout, structure, and material

 8   composition has evolved since that time. Modern DRAM devices, including those at issue in this

 9   case, are generally referred to capacitor-over-bitline (“COB”) DRAM because, as the name

10   implies, the capacitor is located above the bitlines, with contact between the transistor drain

11   terminals and the capacitors being made by storage node contacts that extend upwards from the

12   transistors to the capacitors between the wordlines and the bitlines, as is shown in the following

13   top view of COB memory cells from an article published in the IEEE Journal of Solid-State

14   Circuits in 2001:

15

16

17

18

19

20

21

22

23

24   (Takahashi et al., “A Multigigabit DRAM Technology With 6F2 Open-Bitline Cell, Distributed
25   Overdriven Sensing, and Stacked-Flash Fuse,” IEEE Journal of Solid-State Circuits, Vol. 36, No.
26   11, November 2001, pp. 1721-1727 (“2001 IEEE Paper”), attached as Exhibit 6 to the Litts Decl.,
27   at 1722). As can be seen in this image, each “active area” is intersected by one bitline and by two
28   wordlines, thus creating two transistors per active area that share a single source terminal

                                                     -13-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 14 of 61




 1   (connected to a bitline via a bitline contact) but that have separate drain terminals (each connected

 2   to a capacitor via a storage node contact), with the wordlines functioning as the gates of the

 3   transistors. (2001 IEEE Paper at 1722). The following schematic illustrations and cross-sectional

 4   images of a Samsung 90nm DRAM device having this structure are from a conference paper

 5   published by Chipworks in 2010:

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -14-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 15 of 61




 1   (James, “Recent Innovations in DRAM Manufacturing,” IEEE Xplore, August 2010 (“2010 IEEE

 2   Paper”), attached as Exhibit 7 to the Litts Decl.). The 2001 IEEE Paper and the 2010 IEEE Paper

 3   describe the same layout and structure incorporated in the DRAM technology at issue in this case.

 4          12.     The technology at issue in this case is also disclosed in numerous United States and

 5   foreign patents and published patent applications dating back more than twenty-five years. The

 6   earliest patent of which I am aware that discloses the exact cell layout depicted in the

 7   Micron/Elpida Process Documents is U.S. Patent No. 5,398,205 (“’205 Patent”) (attached as

 8   Exhibit 8 to the Litts Decl.), which was filed by NEC Corporation on May 9, 1994, claiming

 9   priority to a Japanese patent application that was filed on May 10, 1993, and which issued on

10   March 14, 1995. The ’205 Patent discloses a DRAM device having a plurality of cell active

11   regions 1, each being surrounded by a trench isolation region 7 comprising a trench 7-1 formed in

12   a silicon substrate 10 and an insulating material 7-2 such as silicon dioxide, as is shown in Figs. 2

13   and 3 of the patent:

14

15

16

17

18

19

20

21
     (’205 Patent at 2:30-42). Two word lines 2 cross each cell active region 1 so as to form two
22
     memory cells in each cell active region 1, each word line 2 being formed in a trench 13 and acting
23
     as a gate electrode of one memory cell transistor. (’205 Patent at 2:45-3:4). Trenches 13 have a
24
     smaller depth than trenches 7 that surround the cell active regions 1, and each trench 13 is covered
25
     with a gate insulating film 11 that isolates the word lines 2 from the substrate 10. (’205 Patent at
26
     2:54-64). An insulating layer 30 covers the top surface of the word lines 2 and the substrate 10,
27
     and a plurality of bit line contact holes 5 are provided in the insulating layer 30 to expose the drain
28
     regions 15 of the memory cell transistors. (’205 Patent at 2:64-68, 3:5-9). Bit lines 3 are connected
                                                      -15-
     DECLARATION OF JOHN BERG                                          CASE NO. 3:17-CV-06932-MMC
Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 16 of 61
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 17 of 61




 1     •     U.S. Patent No. 8,048,737 (“’737 Patent”) (attached as Exhibit 9 to the Litts Decl.),

 2           which was filed by Hynix on December 29, 2009, claiming priority to a Korean patent

 3           application that was filed on August 11, 1009, and which issued on November 1, 2011:

 4

 5

 6

 7

 8

 9

10

11
       •     U.S. Published Patent App. No. 2007/0023784 (“’784 Publication”) (attached as
12
             Exhibit 10 to the Litts Decl.), which was filed on July 26, 2006, claiming priority to a
13
             German patent application that was filed on July 29, 2005, and which was published
14
             on February 1, 2007:
15

16

17

18

19

20

21

22

23

24

25     •     U.S. Published Patent App. No. 2008/0283957 (“’597 Publication”) (attached as

26           Exhibit 11 to the Litts Decl.), which was filed by Samsung on April 30, 2008, claiming

27           priority to a Korean patent application that was filed on May 18, 2007, and which was

28           published on November 20, 2008:

                                                 -17-
     DECLARATION OF JOHN BERG                                    CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 18 of 61




 1

 2

 3

 4

 5

 6

 7

 8

 9     •     U.S. Published Patent App. No. 2010/0200948 (“’948 Publication”) (attached as

10           Exhibit 12 to the Litts Decl.), which was filed by Hynix on June 26, 2009, claiming

11           priority to a Korean patent application that was filed on February 10, 2009, and which

12           was published on August 12, 2010:

13

14

15

16

17

18

19
       •     U.S. Published Patent App. No. 2010/0270602 (“’602 Publication”) (attached as
20
             Exhibit 13 to the Litts Decl.), which was filed by Hynix on June 29, 2009, claiming
21
             priority to a Korean patent application that was filed on April 24, 2009, and which was
22
             published on October 20, 2010:
23

24

25

26

27

28

                                                 -18-
     DECLARATION OF JOHN BERG                                    CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 19 of 61




 1     •     U.S. Published Patent App. No. 2010/02327407 (“’407 Publication”) (attached as

 2           Exhibit 14 to the Litts Decl.), which was filed by Hynix on November 9, 2009, claiming

 3           priority to a Korean patent application that was filed on June 29, 2009, and which was

 4           published on December 30, 2010:

 5

 6

 7

 8

 9

10

11
       •     U.S. Published Patent App. No. 2012/0132971 (“’271 Publication”) (attached as
12
             Exhibit 15 to the Litts Decl.), which was filed by Elpida on November 30, 2011,
13
             claiming priority to a Japanese patent application that was filed on November 30, 2010,
14
             and which was published on May 31, 2012:
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -19-
     DECLARATION OF JOHN BERG                                    CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 20 of 61




 1     •     U.S. Published Patent App. No. 2012/0264298 (“’298 Publication”) (attached as

 2           Exhibit 16 to the Litts Decl.), which was filed by Hynix on June 12, 2012, claiming

 3           priority to a Korean patent application that was filed on April 19, 2010, and which was

 4           published on October 18, 2012:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16     •     U.S. Published Patent App. No. 2013/0015551 (“’551 Publication”) (attached as

17           Exhibit 17 to the Litts Decl.), which was filed on July 14, 2011, and which was

18           published on January 17, 2013:

19

20

21

22

23

24

25

26

27

28

                                                -20-
     DECLARATION OF JOHN BERG                                    CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 21 of 61




 1         •         U.S. Published Patent App. No. 2014/0264517 (“’517 Publication”) (attached as

 2                   Exhibit 18 to the Litts Decl.), which was filed by Samsung on February 7, 2014,

 3                   claiming priority to a Korean patent application that was filed on March 15, 2013, and

 4                   which was published on September 18, 2014:

 5

 6

 7

 8

 9

10

11

12

13

14   Each of these patents and published patent applications discloses the same memory cell structure
15   as described in the Micron/Elpida Process Documents.
16   VI.       MATERIALS FROM SEMICONDUCTOR MANUFACTURING EQUIPMENT
17             VENDORS
18             14.      The manufacture of a semiconductor device, also called device fabrication,
19   involves performing a sequence of photolithographic and chemical processing steps which,
20   collectively, are referred to as the process flow for the device. These processing steps typically
21   include one or more of the following:
22         •         Wet cleaning;
23         •         Thin film deposition (e.g., physical vapor deposition (“PVD”), chemical vapor
24                   deposition (“CVD”), electrochemical deposition (“ECD”), atomic layer deposition
25                   (“ALD”), etc.);
26         •         Removal (e.g., etching, chemical mechanical planarization (“CMP”), etc.);
27         •         Patterning (e.g., lithography, double patterning, etc.); and
28         •         Electrical properties modification (e.g., ion implantation, annealing, oxidation, etc.).

                                                         -21-
     DECLARATION OF JOHN BERG                                             CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 22 of 61




 1   The equipment that is used by a wafer fab such as UMC to perform these processing steps is

 2   manufactured by companies such as AMAT and TEL. These companies typically develop best-

 3   known methods (“BKMs”) for performing processing steps using their equipment. These BKMs

 4   typically include detailed instructions, often with schematics, along with process parameters for

 5   performing the required steps.

 6          15.    It is commonplace in the industry for semiconductor manufacturing equipment

 7   vendors to provide BKMs as well as additional guidance to their customers with respect to using

 8   their equipment to manufacture a desired structure. For example, the following documents from

 9   AMAT provide guidance with respect to performing double patterning using their equipment:

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -22-
     DECLARATION OF JOHN BERG                                      CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 23 of 61




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -23-
     DECLARATION OF JOHN BERG                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 24 of 61




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -24-
     DECLARATION OF JOHN BERG                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 25 of 61




 1   (UMC-TEL Etch DRAM Status Update, Jun 13th, 2016 (“                      ”), attached as Exhibit 20 to

 2   the Litts Decl., at 1, 5, 9, 10, 11, and 12). BKMs such as these examples from AMAT and TEL

 3   would be available for other processing steps performed using these companies’ equipment, and

 4   they would be far more useful to a fab such as UMC than information contained in a competitor’s

 5   process documents, which would almost certainly be tuned for different equipment.

 6   VII.     ANALYSIS OF UMC/JINHUA PATENTS AND PURPORTED MICRON

 7            CONFIDENTIAL DRAM TECHNOLOGY

 8            A.      The ’901 Patent

 9            17.     The ’901 Patent generally discloses and claims increasing the width of the edges of

10   the ends of the active areas at the boundary of the device region. (’901 Patent at 1:50-95). This

11   active area structure helps prevent tipping of the films adjacent the boundary of the device region

12   typically caused by thermal stress generated by film deposition, or by film stress due to differences

13   in pattern density between the device and the peripheral region. (’901 Patent at 2:44-52). Various

14   embodiments of active areas formed in accordance with the invention of the ’901 Patent are shown

15   in Figs. 1B, 2B, and 3:

16

17

18

19

20

21   In my opinion, the ’901 Patent is not “based on,” is not “derived from,” and does not “describe”

22   any Micron trade secrets.

23            18.     Dr. Liu states with respect to the ’901 Patent that “

24

25

26          ” In support of this statement, Dr. Liu cites to page 12 of the Micron 90 Series Traveler, and

27   to page 16 of the Micron 100 Series Traveler. Contrary to Dr. Liu’s statement, however, these

28   pages of Micron’s process travelers do not disclose these features. In particular, the cited pages of

                                                       -25-
     DECLARATION OF JOHN BERG                                            CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 26 of 61




 1   these documents include

 2                                                            :

 3

 4

 5

 6

 7

 8

 9

10

11

12
     Even if Micron’s devices included the features identified by Dr. Liu, there would be no way to see
13
     these features in these schematic drawings because they do not provide the requisite level of detail.
14
     There is simply no way to determine from these drawings, or from any other information provided
15
     on the cited pages of Micron’s process travelers, the
16

17
                                                                                .
18
            19.     Dr. Liu also cites to Figs. 2-1 and 12-1 of the Micron Design Rules in support of
19
     his statement that
20

21
                                                         ”:
22

23

24

25

26

27

28

                                                     -26-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 27 of 61




 1

 2

 3

 4

 5

 6

 7

 8

 9

10   Contrary to Dr. Liu’s assertions, however, these figures of the Micron Design Rules show that the

11

12

13                                                                  . Moreover, while the concept of

14   dummy structures is not mentioned anywhere in the ’901 Patent, Figs. 2-1 and 12-1 of the Micron

15   Design Rules do not indicate the presence of a “                        ” contrary to Dr. Liu’s

16   assertions.

17          20.     Furthermore, even if Micron’s process travelers and design rules showed the

18   features identified by Dr. Liu, these features would not, in my opinion, constitute trade secrets

19   because they would have been readily ascertainable by proper means by a person in the industry.

20   Specifically, the

21                 is clearly visible in a plan-view SEM image of the active area of a device, such as

22   the following SEM image of the active areas of a Samsung 2Gb DDR3 SDRAM device:

23

24

25

26

27

28

                                                   -27-
     DECLARATION OF JOHN BERG                                      CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 28 of 61




 1   (“Samsung’s 3x DDR3 SDRAM – 4F2 or 6F2? You Be the Judge..,” Solid State Technology,

 2   January 31, 2011 (“2011 Solid State Paper”), attached as Exhibit 21 to the Litts Decl., at 3). As

 3   can be seen in this SEM image, any variation in the widths of the active areas of the device would

 4   be clearly shown. SEM images such as this are available from vendors such as TechInsights and

 5   Chipworks, and many such images (such as this one) are freely available for download on the

 6   World Wide Web.

 7          21.     For these reasons, I disagree with Dr. Liu’s opinion that “it is highly likely that the

 8   disclosures and purported inventions set forth in the ’901 Patent were derived from or based on

 9   Micron’s Confidential DRAM Technology …,” as well as his opinion that “[t]he ’901 Patent

10   describes the same or very similar process technology as described in Micron’s Confidential

11   DRAM Technology that I understand was in UMC’s possession.”

12          B.      The ’790 Patent and the ’167 Patent

13          22.     The ’790 Patent generally discloses and claims providing a landing pad in second

14   connecting structures located beneath the storage nodes of a DRAM device but excluding the

15   landing pad from first connecting structures located beneath dummy nodes. (’790 Patent at 6:48-

16   58). By excluding the landing pad from the first connecting structures beneath the dummy nodes,

17   more dummy nodes can be formed per unit area to increase pattern density in the memory region,

18   thus eliminating or reducing the problems associated with differences in pattern density between

19   the memory region and the peripheral region, resulting in improved performance when the DRAM

20   device is further integrated and miniaturized.      (’790 Patent at 6:48-65).      First and second

21

22

23

24

25

26

27

28

                                                     -28-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 29 of 61




 1   conductive structures formed beneath dummy nodes and storage nodes, respectively, in accordance

 2   with the invention of the ’790 Patent are shown in Figs. 4 and 5:

 3

 4

 5

 6

 7

 8

 9

10

11
     The ’167 Patent, which has the same specification as the ’790 Patent, claims a method for forming
12
     the semiconductor device claimed in the ‘790 Patent. In my opinion, neither the ’790 Patent nor
13
     the ’167 Patent is “based on,” is “derived from,” or “describes” any Micron trade secrets.
14
            23.     Dr. Liu states with respect to the ’790 Patent that “
15

16

17
                                                                                    ” In support of this
18
     statement, Dr. Liu cites to page 179 of the Micron 90 Series Traveler, and to page 211 of the
19
     Micron 100 Series Traveler. Micron’s own process documents, however, show that these features
20
     are readily ascertainable by proper means through reverse-engineering. They do so by providing
21
     transmission electron microscopy (“TEM”) images of Micron devices:
22

23

24

25

26

27

28

                                                     -29-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 30 of 61




 1   Moreover, the identification of these features as well as the material composition of those features

 2   is likewise readily ascertainable through reverse-engineering, as can be seen in the following TEM

 3   image analysis prepared by Chipworks for a commercially available Micron Technology 2y nm

 4   GDDR5X SDRAM device:

 5

 6

 7

 8

 9

10

11   (Chipworks Micron 2y Report at 16). Therefore, in my opinion the features identified by Dr. Liu
12   are not trade secrets because they would be readily ascertainable from reverse-engineering of
13   commercially available DRAM products.
14          24.     Dr. Liu also states that “
15

16

17

18

19

20                                                                                                  . In
21

22

23

24

25

26

27

28

                                                    -30-
     DECLARATION OF JOHN BERG                                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 31 of 61




 1   support of these statements, Dr. Liu cites to page 201 of the Micron 90 Series Traveler, and to page

 2   243 of the Micron 100 Series Traveler, which include the following figures:

 3

 4

 5

 6

 7

 8

 9

10
     Again, however, Micron’s own process documents show that these features are readily
11
     ascertainable by proper means through reverse-engineering by providing either SEM or TEM
12
     images of Micron devices:
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -31-
     DECLARATION OF JOHN BERG                                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 32 of 61




 1   Even more detail is shown in reverse-engineering analysis provided by third parties, such as the

 2   following SEM image prepared by Chipworks for a commercially available Micron Technology

 3   2y nm GDDR5X SDRAM device:

 4

 5

 6

 7

 8

 9

10

11

12

13

14   (Chipworks Micron 2y Report at 15). Therefore, in my opinion the features identified by Dr. Liu
15   in connection with the ’790 Patent are not trade secrets because they would be readily ascertainable
16   from reverse-engineering of commercially available DRAM products.
17          25.     For these reasons, I disagree with Dr. Liu’s opinion that “it is highly likely that the
18   disclosures and purported inventions set forth in the ’790 Patent were derived from or based on
19   Micron’s Confidential DRAM Technology …,” as well as his opinion that “[t]he ’790 Patent
20   describes the same or very similar process technology as described in Micron’s Confidential
21   DRAM Technology that I understand was in UMC’s possession.” For the same reasons, I disagree
22   with Dr. Liu’s opinions with respect to the ’167 Patent.
23

24

25

26

27

28

                                                     -32-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 33 of 61




 1          C.      The ’283 Patent

 2          26.     The ’283 Patent generally discloses and claims a semiconductor memory structure

 3   and method of fabrication in which the gate structure in the peripheral circuit region is formed

 4   before the bit lines in the memory cell region and the dummy bit line in the cell edge region,

 5   thereby simplifying the fabrication process. (’283 Patent at 5:54-64). Additionally, the bit lines

 6   and the dummy bit line are formed with improved precision by using a sidewall image transfer

 7   (“SIT”) process (also called a self-aligned double patterning (“SADP”) process), resulting in

 8   improved process yield. (’283 Patent at 4:52-59, 7:26-33). Specifically, the ’283 Patent teaches

 9   forming a dummy bit line in the cell edge region of a semiconductor device (between the memory

10   cell region and the peripheral region) that comprises an outer line portion and a first inner line

11   portion having different widths from one another, extending along a first direction D1, and

12   collectively overlapping at least two active regions along a second direction D2 (that is

13   perpendicular to the first direction D1), as shown in Figs. 7A and 7B:

14

15

16

17

18

19

20
     (’283 Patent at 5:34-54). Optionally, the dummy bit line may also include a second inner line
21
     portion that likewise extends along the first direction D1. (’283 Patent at 6:22-53). Additionally,
22
     a plurality of bit lines may be formed in the memory cell region, and a gate structure may be
23
     formed in the peripheral circuit region. (’283 Patent at 5:34-64). In my opinion, the ’283 Patent
24
     is not “based on,” is not “derived from,” and does not “describe” any Micron trade secrets.
25

26

27

28

                                                    -33-
     DECLARATION OF JOHN BERG                                       CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 34 of 61




 1          27.     Dr. Liu states with respect to the ’283 Patent that “

 2

 3                                          ” citing pages 10 and 104 of the Micron 90 Series Traveler,

 4   as well as pages 10 and 127 of the Micron 100 Series Traveler, as support. These pages include

 5   schematic layouts of the active regions, bitlines, and wordlines in Micron’s devices:

 6

 7

 8

 9

10

11

12

13

14   The schematic layouts shown in Micron’s process travelers are remarkably similar to those
15   available from reverse-engineering reports from TechInsights:
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -34-
     DECLARATION OF JOHN BERG                                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 35 of 61




 1   (TechInsights DRAM Technology/Products Roadmap, October 2014 (“TechInsights 2014

 2   Roadmap”), attached to the Litts Decl. as Exhibit 22, at 7). Moreover, nearly every modern DRAM

 3   device includes “

 4                                                      ” including devices from not only Micron but

 5   also its primary competitors, including Samsung:

 6

 7

 8

 9

10

11

12

13
     (Chipworks Micron 2y Report at 17). In fact, this the exact same memory cell design that is shown
14
     in the ’205 Patent, which was filed by NEC Corporation on May 9, 1994, claiming priority to a
15
     Japanese patent application that was filed on May 10, 1993, and which issued on March 14, 1995:
16

17

18

19

20

21

22

23

24

25   This DRAM cell design is readily ascertainable from reverse-engineering of commercially

26   available DRAM products, and it has been well known in the DRAM industry for more than twenty

27   years.

28

                                                   -35-
     DECLARATION OF JOHN BERG                                      CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 36 of 61




 1   28.      Dr. Liu also states that “

 2

 3

 4                                                                                               ” this time

 5   citing pages 8 and 104 of the Micron 90 Series Traveler, pages 10 and 127 of the Micron 100

 6   Series Traveler, and page 55 of the Elpida Process document as support. Similarly, Dr. Liu asserts

 7   that “

 8                                                                       ” citing Fig. 12-2. These pages,

 9   however, either do not provide the requisite level of detail, or simply just fail, to show the structure

10   – or even the presence – of any                   . If Micron’s devices did

11   however, these structures would be clearly visible in SEM or TEM images obtained through

12   reverse-engineering, such as the following TEM images prepared by Chipworks for a

13   commercially available Micron Technology 2y nm GDDR5X SDRAM device:

14

15

16

17

18

19

20

21

22

23

24

25

26   (Chipworks Micron 2y Report at 14). Therefore, in my opinion the features identified by Dr. Liu

27   in connection with the ’283 Patent are not trade secrets because they would be readily ascertainable

28   from reverse-engineering of commercially available DRAM products.

                                                      -36-
     DECLARATION OF JOHN BERG                                           CASE NO. 3:17-CV-06932-MMC
Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 37 of 61
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 38 of 61




 1   feature of the 1T1C DRAM circuit invented by Dr. Dennard in 1967, as shown in Fig. 1 of his

 2   ’286 1T1C Patent:

 3

 4

 5

 6

 7

 8

 9

10

11   This feature has been incorporated in possibly every commercial DRAM device ever
12   manufactured, including the ’205 Patent, which was filed by NEC Corporation on May 9, 1994,
13   claiming priority to a Japanese patent application that was filed on May 10, 1993, and which issued
14   on March 14, 1995:
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -38-
     DECLARATION OF JOHN BERG                                       CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 39 of 61




 1          32.      Dr. Liu also states that “

 2

 3                                                                                                  ”

 4   citing page 159 of the Micron 90 Series Traveler, and page 194 of the Micron 100 Series Traveler,

 5   as support. This is a fundamental feature of COB DRAM, in which the

 6                                                 , and is shown in numerous patents disclosing this

 7   type of DRAM, including the following:

 8

 9

10

11

12

13

14

15                 ’737 Patent (issued 2011)              ’597 Publication (published 2008)

16

17

18

19

20

21

22

23

24

25

26

27                ’407 Publication (Published 2010)          ’271 Publication (Published 2012)

28

                                                   -39-
     DECLARATION OF JOHN BERG                                      CASE NO. 3:17-CV-06932-MMC
Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 40 of 61
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 41 of 61




 1          34.     For these reasons, I disagree with Dr. Liu’s opinion that “it is highly likely that the

 2   disclosures and purported inventions set forth in the ’162 Patent were derived from or based on

 3   Micron’s Confidential DRAM Technology …,” as well as his opinion that “[t]he ’162 Patent

 4   describes the same or very similar process technology as described in Micron’s Confidential

 5   DRAM Technology that I understand was in UMC’s possession.”

 6          E.      The ’700 Patent

 7          35.     The ’700 Patent generally discloses and claims a method of manufacturing a

 8   semiconductor device such as DRAM that involves forming storage node contacts by forming

 9   conductive patterns, and then forming isolation patterns between the conductive patterns, thereby

10   simplifying the manufacturing process and increasing manufacturing yield. (’700 Patent at 1:31-

11   36). This sequence of steps is shown in Figs. 4, 6, 8, 10, 12, and 14:

12

13

14

15

16

17

18

19

20

21

22   In my opinion, the ’700 Patent is not “based on,” is not “derived from,” and does not “describe”
23   any Micron trade secrets.
24          36.     Dr. Liu states with respect to the ’700 Patent that “
25

26                                                           ” citing page 148 of the Micron 90 Series
27   Traveler, and page 185 of the Micron 100 Series Traveler, as support. Dr. Liu also states with
28   respect to the ’700 Patent that “

                                                     -41-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 42 of 61




 1

 2                                                                                                     ”

 3   citing page 159 of the Micron 90 Series Traveler, and page 196 of the Micron 100 Series Traveler,

 4   as support. Finally, Dr. Liu states with respect to the ’700 Patent that “

 5

 6

 7                            ” citing pages 152 and 156 of the Micron 90 Series Traveler, and pages

 8   189 and 192 of the Micron 100 Series Traveler, as support.

 9          37.     Contrary to Dr. Liu’s assertions, the Micron/Elpida Process Documents show the

10   opposite of the process disclosed and claimed in the ’700 Patent. In particular, the Micron Process

11   Documents show

12

13                                                                                                 :

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -42-
     DECLARATION OF JOHN BERG                                       CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 43 of 61




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11   Any reference by Dr. Liu to subsequent processing steps is highly misleading, since the ’700 Patent

12   is clearly directed to the order in which the isolation structures above the bitlines, and the storage

13   node contacts located therebetween, are formed.

14          38.     For these reasons, I disagree with Dr. Liu’s opinion that “it is highly likely that the

15   disclosures and purported inventions set forth in the ’700 Patent were derived from or based on

16   Micron’s Confidential DRAM Technology …,” as well as his opinion that “[t]he ’700 Patent

17   describes the same or very similar process technology as described in Micron’s Confidential

18   DRAM Technology that I understand was in UMC’s possession.”

19          F.      The ’205 Publication

20          39.     The ’205 Publication generally discloses and claims a semiconductor device that

21   includes a substrate, a plurality of memory cells, a plurality of contact plugs, and a bit line, where

22   the contact plugs are physically and electrically connected to the bit line, and where the bottom

23   surfaces of the contact plugs are lower than the surface of the substrate, as is shown in Fig. 10:

24

25

26

27

28

                                                     -43-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 44 of 61




 1   (’205 Publication at ¶ 5). In my opinion, the ’205 Publication is not “based on,” is not “derived

 2   from,” and does not “describe” any Micron trade secrets.

 3          40.     Dr. Liu states with respect to the ’205 Publication that “

 4

 5                                                                                                     ”

 6   citing page 82 of the Micron 90 Series Traveler, and page 100 of the Micron 100 Series Traveler,

 7   as support. Dr. Liu also states with respect to the ’700 Patent that “

 8

 9                          ” citing page 91 of the Micron 90 Series Traveler, and page 115 of the

10   Micron 100 Series Traveler, as support. Finally, Dr. Liu states with respect to the ’700 Patent that

11   “

12

13                                                                                                     ”

14   citing page 95 of the Micron 90 Series Traveler, and page 117 of the Micron 100 Series Traveler,

15   as support.

16          41.     Contrary to Dr. Liu’s statements, the Micron/Elpida Process Documents do not

17   show

18

19

20                                        :

21

22

23

24

25

26

27

28

                                                    -44-
     DECLARATION OF JOHN BERG                                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 45 of 61




 1   The features cited by Dr. Liu are, however, shown in the ’298 Publication, which was filed by

 2   Hynix on June 12, 2012, claiming priority to a Korean patent application that was filed on April

 3   19, 2010, and which was published on October 18, 2012:

 4

 5

 6

 7

 8

 9   Therefore, in my opinion the features identified by Dr. Liu in connection with the ’205 Publication
10   are not trade secrets because they would be readily ascertainable from publicly available
11   information, including at least one United States published patent application.
12          42.     For these reasons, I disagree with Dr. Liu’s opinion that “it is highly likely that the
13   disclosures and purported inventions set forth in the ’205 Publication were derived from or based
14   on Micron’s Confidential DRAM Technology …,” as well as his opinion that “[t]he ’205
15   Publication describes the same or very similar process technology as described in Micron’s
16   Confidential DRAM Technology that I understand was in UMC’s possession.”
17          G.      The ’563 Publication
18          43.     The ’563 Publication discloses and claims methods for manufacturing an isolation
19   structure, such as a shallow trench isolation (STI) structure, resulting in the top surface of the
20   substrate having a flat or substantially flat appearance immediately after STI formation, which is
21   beneficial for subsequent processing steps. (’563 Publication at ¶ 38). The claimed methods
22   involve use of a plurality of hard mask layers, which are formed by different chemical vapor
23   deposition processes so as to be stacked above an oxide layer formed on a substrate. (’563
24   Publication at ¶ 39). For two adjacent hard mask layers, the upper layer has a lower etching rate
25   than the lower layer. (’563 Publication at ¶ 26). Consequently, during the patterning process, an
26   upper hard mask layer pattern can be used to define a lower hard mask layer pattern. (’563
27   Publication at ¶ 26). In the disclosed embodiment, a first hard mask layer is an amorphous silicon
28   layer, a second hard mask layer is an oxide layer, and a third hard mask layer is a two-layer stacked

                                                     -45-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 46 of 61




 1   structure comprising an organic dielectric layer and a silicon-containing hard-mask bottom anti-

 2   reflective coating. (’563 Publication at ¶ 27). In my opinion, the ’563 Publication is not “based

 3   on,” is not “derived from,” and does not “describe” any Micron trade secrets.

 4          44.     Dr. Liu states with respect the ’563 Publication that “

 5

 6

 7                                                      ” citing pages 27-31 of the Micron 90 Series

 8   Traveler, and pages 25-30 of the Micron 100 Series Traveler, as support. He similarly states that

 9   “

10                                                                               ” citing pages 27-28 of

11   the Micron 90 Series Traveler, and pages 25-26 of the Micron 100 Series Traveler, as support.

12   According to Dr. Liu, “

13                                                                                                     ”

14   citing page 36 of the Micron 90 Series Traveler, and page 38 of the Micron 100 Series Traveler.

15   45.    Contrary to the assertions of Dr. Liu, the use of

16                                                                   is ubiquitous in the semiconductor

17   industry, including in the DRAM industry, and this technique is necessary for obtaining small

18   feature sizes due to limitations associated with photolithography. Double patterning processing

19   steps are included in BKMs developed by semiconductor manufacturing equipment vendors such

20   as AMAT and TEL and provided to customers who use their equipment. These companies

21   typically teach their customers, including wafer fabs such as UMC, and DRAM manufacturers

22   such as Micron, how to perform these processing steps. This was the case with UMC, who

23   received detailed instructions on how to perform double patterning to form DRAM features such

24   as STI regions from at least both AMAT and TEL: Since double patterning using sidewall spacers

25   is known and used by virtually every semiconductor design company and wafer fab, in my opinion,

26   the features identified by Dr. Liu with respect to the ’563 Publication are not Micron trade secrets

27   because they do not derive independent economic value from not being known to the general

28   public. Moreover, in my opinion, UMC learned how to perform double patterning using sidewall

                                                    -46-
     DECLARATION OF JOHN BERG                                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 47 of 61




 1   spacers from semiconductor manufacturing equipment vendors such as AMAT and TEL, not from

 2   any purported Micron trade secrets.

 3   46.    For these reasons, I disagree with Dr. Liu’s opinion that “it is highly likely that the

 4   disclosures and purported inventions set forth in the ’563 Publication were derived from or based

 5   on Micron’s Confidential DRAM Technology …,” as well as his opinion that “[t]he ’563

 6   Publication describes the same or very similar process technology as described in Micron’s

 7   Confidential DRAM Technology that I understand was in UMC’s possession.”

 8          H.      The ’538 Publication

 9          47.     The ’538 Publication discloses and claims methods for manufacturing an STI

10   region in a manner that avoids damage to the active area of the device. (’538 Publication at ¶ 4).

11   One disclosed method uses a first mask formed on the top surface of a single or stacked material

12   layer formed on a substrate. (’538 Publication at ¶ 20). The first mask defines numerous openings

13   that expose the top surface of the material layer. (’538 Publication at ¶ 20). A silicon oxide layer

14   is deposited on this structure, covering the top surface and sidewalls of the first mask, and also

15   covering the exposed top surface of the material layer. (’538 Publication at ¶¶ 20-22). Through

16   multiple etching and deposition steps, sub-masks are formed that define trenches where the silicon

17   oxide had been formed along the sidewalls of the first mask and subsequently removed. (’538

18   Publication at ¶¶ 20-24). Through further etching and deposition steps, STI trenches are formed

19   between the sub-masks, and the STI trenches are filled with an insulating material to form STIs.

20   (’538 Publication at ¶¶ 20-25). In my opinion, the ’538 Publication is not “based on,” is not

21   “derived from,” and does not “describe” any Micron trade secrets.

22          48.     I understand that Dr. Liu has stated an opinion that “it is highly likely that the

23   disclosures and purported inventions set forth in the ’538 Publication were derived from or based

24   on Micron’s Confidential DRAM Technology.” I also understand that Dr. Liu has stated an

25   opinion that “[t]he ’538 Publication describes the same or very similar process technology as

26   described in Micron’s Confidential DRAM Technology that I understand was in UMC’s

27   possession.” I disagree.

28

                                                    -47-
     DECLARATION OF JOHN BERG                                        CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 48 of 61




 1          49.     Dr. Liu states with respect to the ’538 Publication that “

 2

 3

 4                               ” citing page 27 of the Micron 90 Series Traveler, and page 25 of the

 5   Micron 100 Series Traveler. Dr. Liu further states that “

 6

 7

 8                                 ” citing pages 29 and 31 of the Micron 90 Series Traveler, and pages

 9   27 and 32 of the Micron 100 Series Traveler. Finally, Dr. Liu asserts that “

10

11                                 ” citing page 31 of the Micron 90 Series Traveler, and page 32 of the

12   Micron 100 Series Traveler.

13          50.     As I have explained herein with respect to the ’563 Publication, the use of double

14   patterning is ubiquitous in the semiconductor industry, and double patterning processing steps

15   typically are included in BKMs developed by semiconductor manufacturing equipment venders

16   and provided to customers who use their equipment. This was the case with UMC, who received

17   detailed instructions on how to perform double patterning from at least both AMAT and TEL.

18   Therefore, in my opinion, the features identified by Dr. Liu with respect to the ’538 Publication

19   are not Micron trade secrets. Moreover, in my opinion, UMC learned how to perform double

20   patterning using sidewall spacers from semiconductor manufacturing equipment vendors such as

21   AMAT and TEL, not from any purported Micron trade secrets.

22          51.     For these reasons, I disagree with Dr. Liu’s opinion that “it is highly likely that the

23   disclosures and purported inventions set forth in the ’538 Publication were derived from or based

24   on Micron’s Confidential DRAM Technology …,” as well as his opinion that “[t]he ’538

25   Publication describes the same or very similar process technology as described in Micron’s

26   Confidential DRAM Technology that I understand was in UMC’s possession.”

27

28

                                                     -48-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 49 of 61




 1          I.        The ’657 Publication

 2          52.       The ’657 Publication generally discloses and claims an improved capacitor

 3   structure for use in a semiconductor device such as DRAM. (’538 Publication at ¶¶ 6-8). The

 4   capacitor structure includes a cylindrical lower electrode having a bottom portion that is recessed

 5   into a dielectric layer, is in contact with a storage node pad, and extends to a sidewall of the storage

 6   node. (’538 Publication at ¶¶ 6-8). The bottom portion of the cylindrical electrode has a first and

 7   second horizontal surfaces that are connected by a vertical segment, as is shown in Figs. 2 and 3

 8   of the patent:

 9

10

11

12

13

14

15

16   (’538 Publication at ¶¶ 6-8). In my opinion, the ’657 Publication is not “based on,” is not “derived

17   from,” and does not “describe” any Micron trade secrets.

18          53.       Dr. Liu states with respect the ’657 Publication that “

19

20

21

22

23

24        ” citing page 197 of the Micron 90 Series Traveler, and page 240 of the Micron 100 Series

25   Traveler, as support. Dr. Liu also states with respect the ’657 Publication that “

26

27

28

                                                      -49-
     DECLARATION OF JOHN BERG                                           CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 50 of 61




 1                           ” again citing page 197 of the Micron 90 Series Traveler, and page 240 of

 2   the Micron 100 Series Traveler, as support. According to Dr. Liu, “

 3

 4

 5                    ” citing pages 199-202 of the Micron 90 Series Traveler, and pages 242-251 of

 6   the Micron 100 Series Traveler.

 7          54.     Contrary to Dr. Liu’s statements, however, the Micron/Elpida Process documents

 8   do not show an “

 9

10

11                                                                     :

12

13

14

15

16

17

18

19

20
     If this feature were present, however, it would be clearly visible in images obtained through
21
     reverse-engineering, such as the following TEM image prepared by Chipworks for a commercially
22
     available Micron Technology 2y nm GDDR5X SDRAM device, showing the storage node contact
23
     (i.e., the “storage node landing”):
24

25

26

27

28

                                                   -50-
     DECLARATION OF JOHN BERG                                      CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 51 of 61




 1

 2

 3

 4

 5

 6

 7

 8
                   Micron 2y nm SDRAM                            Samsung 20 nm SDRAM
 9
     (Chipworks Micron 2y Report at 16). Therefore, in my opinion the features identified by Dr. Liu
10
     in connection with the ’657 Publication are not trade secrets because they would be readily
11
     ascertainable from publicly available information, including at least one United States published
12
     patent application.
13
            55.     For these reasons, I disagree with Dr. Liu’s opinion that “it is highly likely that the
14
     disclosures and purported inventions set forth in the ’657 Publication were derived from or based
15
     on Micron’s Confidential DRAM Technology …,” as well as his opinion that “[t]he ’657
16
     Publication describes the same or very similar process technology as described in Micron’s
17
     Confidential DRAM Technology that I understand was in UMC’s possession.”
18
            J.      The ’863 Publication
19
            56.     The ’863 Publication discloses and claims methods for fabricating a capacitor, such
20
     as a capacitor used as a storage node in a DRAM device. (’863 Publication at ¶ 10). One method
21
     uses a first set of spacers SP1 formed of a spacer material such as silicon oxide and extending in a
22
     first direction D1 above an etch stop layer ES1, and a second set of spacers SP2 also formed of a
23
     spacer material such as silicon oxide and extending in a second direction D2 such that the second
24
     set of spacers SP2 intersect with the first set of spacers SP1. (’863 Publication at ¶¶ 10-16). In
25
     one embodiment, first and second directions D1 and D2 are perpendicular to one another, such
26
     that through holes defined by the first and second sets of spacers SP1 and SP2 are arranged in a
27
     rectangular pattern. (’863 Publication at ¶ 15). In another embodiment, first and second directions
28

                                                     -51-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
     Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 52 of 61




 1   D1 and D2 are at an acute angle with respect to one another, such that through holes defined by

 2   the first and second sets of spacers SP1 and SP2 are arranged in a hexagonal pattern. (’863

 3   Publication at ¶ 16). In my opinion, the ’863 Publication is not “based on,” is not “derived from,”

 4   and does not “describe” any Micron trade secrets.

 5          57.     Dr. Liu states with respect to the ’863 Publication that “

 6

 7

 8

 9

10

11                                ” Dr. Liu cites pages 26, 230, 231, 234, and 237 of Micron’s 100

12   Series Traveler as support for these assertions.

13          58.     As I have explained herein with respect to the ’563 Publication, the use of double

14   patterning is ubiquitous in the semiconductor industry, and double patterning processing steps

15   typically are included in BKMs developed by semiconductor manufacturing equipment venders

16   and provided to customers who use their equipment. This was the case with UMC, who received

17   detailed instructions on how to perform double patterning from at least both AMAT and TEL.

18   Therefore, in my opinion, the features identified by Dr. Liu with respect to the ’863 Publication

19   are not Micron trade secrets. Moreover, in my opinion, UMC learned how to perform double

20   patterning using sidewall spacers from semiconductor manufacturing equipment vendors such as

21   AMAT and TEL, not from any purported Micron trade secrets.

22          59.     For these reasons, I disagree with Dr. Liu’s opinion that “it is highly likely that the

23   disclosures and purported inventions set forth in the ’863 Publication were derived from or based

24   on Micron’s Confidential DRAM Technology …,” as well as his opinion that “[t]he ’863

25   Publication describes the same or very similar process technology as described in Micron’s

26   Confidential DRAM Technology that I understand was in UMC’s possession.”

27

28

                                                        -52-
     DECLARATION OF JOHN BERG                                         CASE NO. 3:17-CV-06932-MMC
Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 53 of 61
Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 54 of 61




                          EXHIBIT 1
               TO THE DECLARATION OF JOHN BERG
           Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 55 of 61

                                           JOHN BERG
                        • Palo Alto, California • 650.906.9657• ieeenano@gmail.com •

                                                SUMMARY
As the Chief Technologist at American Semiconductor, Mr. Berg developed and designed CMOS sensors
and systems built using bonded wafers and multichip modules using double-gate FET technology. Before
joining ASI, Mr. Berg developed automated tools for the nano-imprint industry at Transfer Devices. Prior to
Transfer Devices, Mr. Berg was a Managing Director at Cypress Semiconductor, where he managed a
business unit that designed five new programmable logic chip product families in five years. Prior to
Cypress, Mr. Berg was Vice President of Technology Development at Zilog, where he managed both
technology development and design teams that built the company’s 200mm wafer fabrication facility,
designed Z8 microcontrollers, and engineered scaling of CMOS and embedded CMOS non-volatile memory
technologies from 2um to 0.25um. Mr. Berg is a MSEE candidate at University of California at Berkeley,
focusing on analog CMOS circuit design, simulation, modeling, and process design. He did engineering and
business graduate work at Stanford University. He received a Bachelor of Science degree in Physics from the
Massachusetts Institute of Technology.
Mr. Berg has been an expert witness in semiconductor process development, silicon device physics,
semiconductor design, CAD tools, and business practices. He served as the plaintiff’s expert witness in the
Palmchip v. Ralink (Mediatek) microprocessor patent infringement. He was an expert witness for the
plaintiff Semi-Materials Co. Ltd. v. MEMC Pasadena Inc, in which he testified at jury trial twice and was
deposed twice. In both cases, the plaintiff won, with more than $19M being awarded to Mr. Berg’s client.
Mr. Berg also has testified in front of the US Patent Office in the re-examinations of three patents, all of
which were successfully defended, and has been an expert in numerous IPR cases. He was deposed as a
Cypress employee in Cypress Semiconductor v. Altera Corp., where Altera was sued for interference with
contract, trade secret misappropriation, and unfair competition involving programmable logic devices. At
Standard Microsystems, he did reverse engineering analysis on competitors’ products; these analyses led to
three successful licensing agreements with other semiconductor companies.

                                    PROFESSIONAL EXPERIENCE

BERG-ATTENBOROUGH, INC.                                                     SEPTEMBER 2010 - PRESENT
     PRINCIPAL (2 EMPLOYEES)
Berg-Attenborough, Inc. is a consulting firm, which does technical consulting for Top 50 semiconductor
companies and does expert witness work for patent and business issues.

       Key Achievements:
          • Fan-Out Wafer Level Packaging, FO-WLP consulting for Draper Laboratories (2015-1016)
          • Successfully developed a 60+ chip multi-chip module including MPU, FPGA, DRAM, and
             FLASH. These were built with both flip-chip and wire-bonding techniques, on substrates,
             which used copper interconnect layers.
          • Uncovered two major temperature cycle reliability problems with the existing FO-WLP
             technology, and instituted corrective actions to the process and design to eliminate these.
                 o Modified interlayer dielectric and solder mask to correct die cracking
                        Problem uncovered by SEM and verified via SEM and reliability testing
                 o Modified metal bus rules using Ansys and empirical data to ameliorate die cracking
           Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 56 of 61

                                        JOHN BERG • PAGE 2
                         • Palo Alto, California • 650.906.9657• ieeenano@gmail.com •

                                PROFESSIONAL EXPERIENCE (CONT.)

AMERICAN SEMICONDUCTOR, INCORPORATED                                                            2005-2014
     CHIEF TECHNOLOGIST (22 EMPLOYEES)
American Semiconductor is fabricating radiation-hard CMOS products for military and aerospace customers.
      Key Achievements:
          • Hands-on in-fab development the front-end & back-end full wafer scale process for an
            antenna array product, which resulted in a Top Supplier of the Year Award from Boeing. A
            low temperature substrate-to-substrate bonding technique was developed specifically for this
            product.
          • Hands-on in-fab development of the company’s double-gate FET process, and successful
            transfer of the company’s double-gate FET CMOS process from university laboratory into a
            CMOS production facility.
          • Hands-on design for MCU/analog RF/sensor/memory flexible system-on-chip reference
            products:
                o Products includes hardware and software/firmware for system control and
                    security/encryption
                o Process development included direct low temperature and high temperature direct
                    wafer-to-wafer bonding techniques with and without through silicon vias (TSV’s) to
                    reduce system form factor.
                o Flip-chip, ball-bond, and wire-bonding used to assemble product.


TRANSFER DEVICES, SANTA CLARA, CA                                                              2004-2005
     CHIEF OPERATING OFFICER (12 EMPLOYEES)
Transfer Devices is a lithography start-up, which is commercializing technology developed in Professor
Fabian Pease’s laboratory at Stanford University.

       Key Achievements:
          • Built a class 10 manufacturing clean room and delivered product to customers.
          • Launched the ExaGlide 10r nano-patterning production tool development program
          • Improved tool uptime from <10% to 95% and product yields from 50% to 99.9%


NANTERO, WOBURN, MA                                                                             2003-2004
    VICE PRESIDENT, NEW PRODUCT DEVELOPMENT (50 EMPLOYEES)
Nantero is developing non-volatile random-access memory using carbon nanotube switches.

       Key Achievements:
          • Hired and led the design team that taped out a 4Mb non-volatile memory chip, which resulted
             in a radiation-hardened non-volatile memory technology.
           Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 57 of 61

                                       JOHN BERG • PAGE 3
                        • Palo Alto, California • 650.906.9657• ieeenano@gmail.com •

                              PROFESSIONAL EXPERIENCE (CONT.)

CYPRESS SEMICONDUCTOR, SAN JOSE, CA                                                          1998-2002
     MANAGING DIRECTOR, PROGRAMMABLE LOGIC (5500 EMPLOYEES)
Cypress Semiconductor, a public company, is a broad line supplier of semiconductor components.

       Key Achievements:
          • Program manager for Delta39K, 37K product lines, including hardware development, and
             software/firmware development on systems instantiated by customers.
          • First Cypress multi-chip module product, using flip-chip and ball-bonding technologies.
          • Hired, trained and managed the ESD team at Cypress (3 technology and design engineers).
             Reduced the number of corporate ESD-related design errors from 50% to <5% by
             standardizing ESD design rules, testing and incorporating secondary breakdown into the ESD
             design, standardizing ESD design methodology, and instituting formal ESD design reviews
             into Cypress’s design flow. Purchased test systems for in-house ESD testing.
          • Integrated NAND FLASH IC and SRAM-based CPLD IC into 1st Cypress multichip module
          • Developed and put into production the company’s 0.25um BiCMOS and 0.18um SiGe HBT
             processes used for the Company’s Datacommunications Products.
                 o Provided PDK, CAD, and Device support.
          • Increased revenues from $38M to $72M by increasing the number of PLD/FPGA product
             families to 6, including the Ultra37000, Delta39K, Quantum38K and PSI product families
          • Designed CPLD products in TSMC’s 0.13um technology which used copper interconnect.

ZILOG CORPORATION NAMPA, ID                                                                  1990-1998
     VICE PRESIDENT, TECHNOLOGY DEVELOPMENT (1600 EMPLOYEES)
Zilog was a pre-IPO company that successfully went public in 1991, and was later acquired by IXYS.

       Key Achievements:
          • Trained and led the Nampa site’s 15 person Design Department and 30 person Technology
             Development Department; delivered memory cells (SRAM, EEPROM, EPROM, NOR
             Flash), memory block compilers, and I/O cells for the company’s design library for its
             system-on-chip and application-specific standard products. All products passed MIL-STD-
             883 reliability testing.
          • Designed, built, and qualified the $175M 200mm fabrication facility; 1st silicon yield.
                 o 0.25um CMOS technology, including CMP, tungsten plugs, trench isolation, and low
                     k dielectric.
                 o Solved the temperature cycle problem with the 200mm line within 90 days after initial
                     observation. Solution involved modifying design rules for metallization.
          • Hired, trained, and led the design team that taped out an average of 6 system-on-chip products
             per year for 8 years for the $120M Z8 microcontroller business unit.
          • Worked with outside laboratories to ensure hardware design compliance to FCC’s EMF/EMI
             requirements.
          • Modified design rules and design clocking scheme to improve 1st pass yields.
            Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 58 of 61

                                       JOHN BERG • PAGE 4
                       • Palo Alto, California • 650.906.9657• • ieeenano@gmail.com •

                               PROFESSIONAL EXPERIENCE (CONT.)

STANDARD MICROSYSTEMS CORPORATION, HAUPPAUGE, NY                                                 1980-1990
     ENGINEERING DIRECTOR (500 EMPLOYEES)

Standard Microsystems was a public company in 1980, and later, was acquired by Microchip, Inc.

       Key Achievements:
          • Began career as a hands-on manufacturing CVD engineer working with Applied Materials
             deposition tools.
          • Solved the company’s Highly Accelerated Temperature/Humidity Stress Test (HAST)
             problem, that had been plaguing the company for five years, through the use of optimizing
             thin film dopant concentration.
          • Instituted DOE and six sigma process development practices in 1986.
          • Hired, trained, and managed 26 sustaining and development engineers in the company's 2500
             wpm wafer fab. Developed and transferred five 2um/sub-2um CMOS technologies into
             production.
          • Reversed engineered Intel, TI, and National Semiconductor products to provide evidence of
             infringement against Standard Microsystem’s patents. This included working with and
             coordinating external laboratories to provide deconstruction analysis.


                                              EDUCATION

2015-2019     UNIVERSITY OF CALIFORNIA, BERKELEY                                            BERKELEY, CA
              M.S., Electrical Engineering. Focus on heterogeneous analog, digital, and wireless products

2002-2003     STANFORD UNIVERSITY                                                           PALO ALTO, CA
              M.S. Management, Graduate School of Business. Sloan Fellow.

1998-2002     STANFORD UNIVERSITY                                                           PALO ALTO, CA
              16 graduate credits in Electrical Engineering (GPA = 4.1) in circuit design

1975-1980     MASSACHUSETTS INSTITUTE OF TECHNOLOGY                                         CAMBRIDGE, MA
              BS Physics. Four-year National Merit Finalist and Scholar. Intercollegiate crew




                                       JOHN BERG • PAGE 5
           Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 59 of 61
                       • Palo Alto, California • 650.906.9657• • ieeenano@gmail.com •



                                            PUBLICATIONS

“MOS Transistor Technology from Planar to Nanowire Transistors,” Mantha, B. and Berg, J., Silicon Valley
Engineering Council Journal, Volume 1, 2009, Pages 23-32.

“Substrate Bias Effects on Transiently Triggered Latchup in Bulk CMOS,” Chang, L. and Berg, J.; IEEE
Transactions on Electron Devices, Volume 33, Issue 1, Jan. 1986 Pages 165 - 167

“A Derivative Method to Determine a MOSFET's Effective Channel Length and Width Electrically,” Chang,
L. and Berg, J.; IEEE Electron Device Letters, Volume 7, Issue 4, Apr 1986 Pages 229 – 231.

“A Simplified Model to Predict the Linear Temperature Coefficient of a CMOS Inverter's Delay Time,”
Chang, L., Khoa Vo and Berg, J.; IEEE Transactions on Electron Devices, Volume 34, Issue 8, Aug 1987
Pages 1834 – 1837.



                        CONFERENCE LEADERSHIP AND PRESENTATIONS

Co-Chairman, 2007 IEEE San Francisco Bay Area Nanotechnology Symposium, July 2007.

“Rad-Hard Reconfigurable Bidirectional Level Shifter (ReBiLS) for NASA Space Applications in the
Flexfet 0.18um SOI CMOS Technology,” K. DeGregorio, D. Wilson, S. Parke, J. Berg, M. Goldston, R.
Hayhurst, D. Hackler 12th NASA Symposium on VLSI Design

Committee Member, Programmable Logic Sub-Committee, 2003 IEEE Solid State Circuits Conference, San
Francisco, CA

“Measuring the Effective Channel Length of the Deep Submicron MOSFET and the Channel Broadening
Effect,” S.H. Chung, Tim Carns, S.K. Lee, L. DeBruler, and J. Berg, Proceedings of the Thirteenth Biennial
University/Government/Industry Symposium, IEEE Press, pp. 176-181, 1998.
           Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 60 of 61

                                       JOHN BERG • PAGE 6
                        • Palo Alto, California • 650.906.9657• johneberg@gmail.com •

                                                PATENTS
Patent Number Title
8,913,402     Triple-damascene interposer
7,595,527     Non-volatile electromechanical field effect devices and circuits and methods of forming
              same
6,476,635     Programmable number of metal lines and effective metal width along critical paths in a
              programmable logic device
6,436,195     Method of fabricating a MOS device
6,190,973     Method of fabricating a high quality thin oxide
6,165,846     Method of eliminating gate leakage in nitrogen annealed oxides
6,156,653     Method of fabricating a MOS device
5,978,127     Light Phase Grating Device
5,631,180     Method of fabricating high threshold metal oxide silicon read-only-memory transistors
5,498,896     High threshold metal oxide silicon read-only-memory transistors
5,389,565     Method of fabricating high threshold metal oxide silicon read-only-memory transistors
5,338,423     Method of eliminating metal voiding in a titanium nitride/aluminum processing
5,317,187     Ti/TiN/Ti contact metallization
5,244,831     Method of doping a polysilicon layer on a semiconductor wafer
5,240,880     Ti/TiN/Ti contact metallization
4,895,520     Method of fabricating a submicron silicon gate MOSFET, which has a self-aligned
              threshold implant
4,824,803     Multilayer metallization method for integrated circuits

                                   PROFESSIONAL MEMBERSHIPS

       • National Science Foundation, Electronics & Nanotechnology Phase I & II SBIR Reviewer •
                      • Gerson, Lehrman Group: Leader (Top 5%) Council member •
    • Chair Emeritus, and Founding Member, IEEE San Francisco Bay Area Nanotechnology Council •
                           • IEEE National Chapter of the Year Award, 2013 •
                   • Executive Committee Member, IEEE Santa Clara Valley Section •
                  • Member, Silicon Valley Engineering Council Steering Committee •
                                        • Senior Member, IEEE •
                                          • Member, Sigma Xi •
                               • Member, New York Academy of Science •
                                • Chair, Vistage International 2010-2015 •
                                      • Security Clearance: Secret •

                              SEMINARS, TUTORIALS & WORKSHOPS

 • ESD Association Tutorial: “Prevention of Electrostatic Discharge to Electronic Devices, Assemblies, and
                                             Systems.” 1998 •
                        • Juran Institute, “Juran Management Systems,” 1989 •
         Case 3:17-cv-06932-MMC Document 181-2 Filed 03/22/19 Page 61 of 61

                                   JOHN BERG • PAGE 7
                    • Palo Alto, California • 650.906.9657• johneberg@gmail.com •

                                           SOFTWARE

DESIGN TOOLS:
      SYNOPSYS: GALAXY DESIGN PLATFORM: DESIGN COMPILER, CUSTOM DESIGNER SE/DE/SDL,
                PRIMETIME, IC COMPILER, HSPICE, IC VALIDATOR, POWER COMPILER
      CADENCE: AMS DESIGNER, ASSURA, SPECTRE, VIRTUOSO
      MENTOR GRAPHICS: CALIBRE

TCAD:
     SILVACO: ATHENA, ATLAS, VICTORY

OTHER TOOLS: VHDL, PYTHON, JSON, JMP, MATLAB, MICROSOFT OFFICE SUITE
